Order                                                                                                  Supreme Court
                                                                                                     Lansing, Michigan

  September 21, 2005                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128137                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices


  v        	                                                         SC: 128137     

                                                                     COA: 237031      

                                                                     Wayne CC: 00-007169-01 

  MATTHEW SARAMPOTE,

          Defendant-Appellant. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the January 13, 2005
  judgment of the Court of Appeals is considered. We DIRECT the Wayne County
  Prosecuting Attorney to answer the defendant’s application for leave to appeal within 28
  days after the date of this order. The prosecutor shall pay particular attention to
  defendant’s contention that his trial counsel was ineffective for failing to exercise a
  peremptory challenge to excuse a specific prospective juror.

        The application for leave to appeal remains pending.




                       I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 21, 2005
                 _________________________________________
       s0914                                                                 Clerk